                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                               1:21-cv-144-MOC-WCM

CAROL MOSCA,                         )
                                     )
                  Plaintiff, pro se, )
                                     )
vs.                                  )
                                     )
AMERICAN MEDICAL                     )                           ORDER
ASSOCATION, et al.,                  )
                                     )
                  Defendants.        )
___________________________________ )

        THIS MATTER comes before the Court a Motion to Dismiss, filed by Defendant

American Medical Association, (Doc. No. 7), on Plaintiff’s Motion to Deny Defendant’s Motion

to Dismiss, (Doc. No. 12), and on Plaintiff’s Motion for Extension of Time to Cure Service,

(Doc. No. 16).

        I.       BACKGROUND AND DISCUSSION

        This lawsuit is pro se Plaintiff Carol Mosca’s third pro se attempt to bring frivolous

claims alleging that the American Medical Association (“the AMA”) and a host of other

defendants are responsible for the COVID-19 pandemic. This Court dismissed Plaintiff’s first

two lawsuits sua sponte. See Mosca v. Madara, No. 1:21-cv-27-MR-WCM (W.D.N.C.) (“Mosca

I”); Mosca v. Am. Med. Ass’n, No. 1:21-cv-88-MR-WCM (W.D.N.C.) (“Mosca II”). In the

second dismissal order, Judge Reidinger admonished the Plaintiff that a third frivolous filing

would result in a gatekeeper order. See Mosca II, ECF No. 4 at 8–9. Nevertheless, Plaintiff filed

this third lawsuit, which is essentially identical to the first two.

        Like the first two lawsuits, this third lawsuit is hereby dismissed as frivolous and for

                                                    1




      Case 1:21-cv-00144-MOC-WCM Document 17 Filed 09/16/21 Page 1 of 3
failure to state a claim for which relief may be granted. First, the complaint fails to allege any

facts to establish Article III standing—the same reason that this Court dismissed Plaintiff’s

second lawsuit. See Mosca II, ECF No. 4 at 3–8. In addition, Plaintiff has not—and could not

allege any plausible facts to support her theory that the AMA and the other named Defendants

are responsible for a global pandemic. Her sole claim is for alleged violations of the First

Amendment and the Administrative Procedure Act, neither of which apply to nongovernmental

entities like the AMA. Thus, this action is dismissed with prejudice.

       II.     CONCLUSION

       For the reasons stated herein, Defendant’s motion to dismiss is granted and this action is

dismissed with prejudice.

       Plaintiff’s numerous frivolous and vexatious filings are placing undue burden on the

Court’s already heavy docket. The Court has the inherent authority to require a litigious filer to

pay monetary sanctions. See Chambers v. NASCO, Inc., 501 U.S. 32, 46–47 (1991); see also

Armstrong v. Koury Corp., 16 F. Supp. 2d 616, 620 (M.D.N.C.1998) (“Courts have the authority

to protect defendants from the harassment of frivolous and vexatious lawsuits, and to protect

themselves from having to process frivolous and repetitive papers.”). Further, courts have

substantial discretion in fashioning an appropriate sanction for litigants, including a prefiling

injunction. Armstrong, 16 F. Supp. 2d. at 620.

       Therefore, Plaintiff is hereby on notice that if she continues to file frivolous and

meritless lawsuits in this Court, the Court will not hesitate to institute a pre-filing

injunction against Plaintiff. Moreover, if Plaintiff files another lawsuit that is essentially

identical to this one and her previous two lawsuits, the Court will, without further notice to

Plaintiff, order Plaintiff to pay monetary sanctions of up to $500.

                                                  2


      Case 1:21-cv-00144-MOC-WCM Document 17 Filed 09/16/21 Page 2 of 3
      IT IS, THEREFORE, ORDERED that:

      1.   Defendant AMA’s Motion to Dismiss, (Doc. No. 7), is GRANTED, Plaintiff’s

           Motion to Deny Defendant’s Motion to Dismiss, (Doc. No. 12), is DENIED, and

           Plaintiff’s Motion for Extension of Time to Cure Service, (Doc. No. 16), is DENIED

           as moot.

      2. This action is dismissed with prejudice.

      3. The Clerk is directed to terminate this action.



Signed: September 16, 2021




                                               3


    Case 1:21-cv-00144-MOC-WCM Document 17 Filed 09/16/21 Page 3 of 3
